                                                                            JS-6
1

2
                                                                            10/9/2019
3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   LUCY ULIKHANOVA, et al.                )   Case No. CV 17-9193 FMO (Ex)
                                            )
12                       Plaintiffs,        )
                                            )
13                v.                        )   JUDGMENT
                                            )
14   COUNTY OF LOS ANGELES, et al.,         )
                                            )
15                                          )
                                            )
16                       Defendants.        )
                                            )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed with prejudice.

19   Dated this 9th day of October, 2019.

20

21                                                                 /s/
                                                            Fernando M. Olguin
22                                                       United States District Judge

23

24

25

26

27

28
